Citation Nr: 0112681	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  95-26 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability evaluation for 
residuals of a right foot bunionectomy, first 
metatarsophalangeal joint, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from December 1974 to August 
1980.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a rating decisions of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO) which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's right foot disability has not been 
characterized as a severe foot injury.

3.  The veteran's bunionectomy did not result in a malunion 
of the tarsal or metatarsal bones of the right foot.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for residuals of a bunionectomy, first 
metatarsophalangeal joint of the right foot have not been 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.321, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5284 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the current disability 
evaluation assigned for her right foot disability does not 
accurately reflect the severity of that disability.  
Specifically, the veteran asserts that her disability should 
be evaluated as 30 percent disabling because she has 
worsening pain, which interferes with her employment.

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In 
that regard, the Board notes that VA fulfilled its duty to 
assist the veteran by obtaining and fully developing all 
relevant evidence necessary for an equitable disposition of 
the issue on appeal.  The RO afforded the veteran two VA 
examinations.  The Statement of the Case provided to the 
veteran and her representative informed her of the pertinent 
laws and regulations and the evidence necessary to 
substantiate her claim.  As such, the Board finds that the 
duty to assist was satisfied, and the Board will proceed with 
a disposition on the merits.

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2000).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See	 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Historically, a December 1981 rating decision granted the 
veteran service connection for residuals of a right 
bunionectomy and removal of a bunionette, and a 
noncompensable evaluation was assigned.  In September 1994, 
the veteran was afforded a VA examination and the disability 
evaluation was increased to 10 percent disabling, effective 
June 1994.   The veteran's file was subsequently transferred 
to the Regional Office in St. Louis, Missouri.  The veteran 
underwent another VA examination in March 2000.  In June 
2000, the RO issued a rating decision, in which her 
evaluation was increased to 20 percent disabling, effective 
June 1994.  As the 20 percent disability evaluation is less 
than the maximum available under the applicable diagnostic 
criteria, the veteran's claim for an increased evaluation 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).

According to the September 1994 VA examination report, the 
veteran reported that she does not have complete flexion of 
the first metatarsophalangeal joint.  She also complained 
that she cannot wear heels higher than one and a half inches 
due to pain.  Physical examination revealed a three-inch scar 
over the first metatarsophalangeal joint.  The examiner also 
noted that there was a hypopigmented area over the joint 
which felt like an osteoma, which the examiner felt was an 
arthritic change.  The plantar surface of the joint was 
tender on palpation.  Flexion was to approximately 15 
degrees, compared with approximately 20 degrees for the left 
foot.  Gait was normal, but tiptoe and heel walks were done 
gingerly.   The veteran did not have difficulty squatting or 
problems with supination or pronation.  The examiner noted 
that the veteran had good dorsalis pedis pulses.  The 
diagnosis was residual status post bunionectomy of the right 
metatarsophalangeal joint with slight decrease in flexion and 
tenderness of the plantar surface of the joint.

At the March 2000 VA examination, the veteran complained of 
pain and of not being able to flex the metatarsophalangeal 
joint of the right foot.  The veteran also complained that 
she could not wear shoes with heels higher than one and a 
half inches, and wearing flat shoes was sometimes 
uncomfortable.  The veteran indicated that she has pain in 
her toe and at the ball of her right foot.  The veteran also 
related that she could not maintain regular employment as a 
factory worker because her standing tolerance is only two 
hours, instead of the required eight hours.  She reported 
that she became a security guard and has not missed any work 
due to her foot, but experiences difficulty remaining on her 
feet due to pain.  However, the veteran reported that sitting 
relieves her pain, and that massaging and soaking her foot 
provides temporary relief.  The examiner noted that the 
veteran does not use any assistive devices to help her 
ambulate.  Physical examination showed that the veteran has a 
normal gait, tenderness over the ball of her foot, and 
minimal to no flexion at the metatarsophalangeal joint.  
There was a well-healed three-inch scar over the 
metatarsophalangeal joint, with a smaller area that the 
examiner stated felt "like there was an osteotomy 
performed."  No discharge, hyperpigmentation, or 
hypopigmentation was noted.  The veteran tiptoed with 
difficulty, but heel walking was normal.  Supination and 
pronation of the foot were normal, and posterior tibialis and 
dorsalis pedis pulses were 2+.  The diagnosis was status post 
bunionectomy of the right first metatarsophalangeal joint, 
with significant impairment of flexion, as well as tenderness 
of the plantar surface of the ball of the foot and 
degenerative joint disease of the metatarsophalangeal joint. 

In the most recent rating decision, the RO rated the 
veteran's right foot disability as 20 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284.  A 20 
percent disability evaluation is assigned under this Code for 
a moderately severe foot injury.  A 30 percent disability 
evaluation is warranted where the evidence shows a severe 
foot injury.

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture is most consistent with the 
currently assigned 20 percent disability evaluation and that 
an increased disability evaluation is not warranted.  The 
objective clinical evidence of record does not show that the 
veteran has a severe foot injury to warrant a 30 percent 
disability evaluation under Diagnostic Code 5284.  Despite 
pain that the veteran experiences, the veteran's 
symptomatology most closely fits within the criteria for the 
20 percent rating for a moderately severe foot injury.  There 
is no evidence of severely impaired use of the veteran's 
right foot.  While the veteran has limited flexion of the 
metatarsophalangeal joint, the veteran has normal gait, 
normal supination and pronation, and does not require the use 
of assistive devices.  Additionally, the veteran experiences 
relief from pain when she sits, or soaks and massages her 
foot.  Therefore, the veteran's symptomatology most closely 
fits within the criteria for the currently assigned 20 
percent evaluation.

In reaching this decision, the Board also considered other 
applicable Diagnostic Codes, including Diagnostic Code 5283.  
With regard to the criteria for severe malunion or nonunion 
of the tarsal or metatarsal bones, there is no evidence that 
the veteran's bunionectomy resulted in a deformity of the 
tarsal or metatarsal bones.  As such, the Board does not 
believe that an evaluation in excess of 20 percent under 
Diagnostic Code 5283 is warranted.

In concluding that the veteran is not entitled to a 
disability evaluation in excess of 20 percent for residuals 
of a bunionectomy of the right foot, the Board has also 
considered whether the veteran is entitled to a higher 
disability evaluation on the basis of functional loss due to 
pain pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The veteran's right foot disability is symptomatic, and she 
reports experiencing pain and a poor tolerance for standing.  
Nevertheless, the veteran stated that sitting relieves her 
pain.  Moreover, the current 20 percent disability rating for 
a moderately severe foot injury contemplates pain, limited 
motion, and lack of endurance for standing.  Therefore, there 
is no objective, clinical indication that her symptoms result 
in any additional functional limitation to a degree that 
would support a rating in excess of the current 20 percent 
disability rating.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional and unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that the 
there has been no showing by the veteran that her right foot 
disability, standing alone, resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  Rather, it appears 
from the record that the veteran is currently employed, and 
has not missed any work because of her foot.  As such, there 
is no evidence of marked interference with the veteran's 
employment.  Accordingly, the Board finds that the criteria 
for assignment of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) have not been met.

In conclusion, the Board finds that the preponderance of 
evidence is against the finding of entitlement to an 
increased rating for residuals of a right foot bunionectomy, 
first metatarsophalangeal joint, on either a schedular or 
extra-schedular basis.


ORDER

An evaluation in excess of 20 percent for residuals of a 
right foot bunionectomy is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

